Citation Nr: 0724343	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims 
seeking service connection for bilateral hearing loss and 
tinnitus.

Although the veteran requested the opportunity to testify at 
a Board hearing, in a signed July 2007 statement, he withdrew 
this request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Most of the veteran's service medical records were reportedly 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  In his statements, however, the veteran also 
reports having hearing loss and tinnitus since service, which 
he attributes to in-service acoustic trauma.  

To date, the veteran has not been afforded a VA examination 
to determine whether it is at least as likely as not that he 
has hearing loss and/or tinnitus that is related to service.  
Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran is competent to report being exposed to in-
service acoustic trauma and of having hearing loss and 
tinnitus since service.  Because he was not afforded a 
pertinent VA examination and the claims folder does not 
contain any medical evidence addressing whether either 
condition is due to in-service noise exposure, the Board 
finds that there is not sufficient medical evidence to make a 
decision and that a VA examination is necessary to adjudicate 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
hearing loss and tinnitus.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner 
should comment on the veteran's report 
regarding the onset and continuity of 
his hearing loss and tinnitus since 
service, and opine as to whether it is 
at least as likely as not that the 
veteran's hearing loss and tinnitus are 
related to or had their onset during 
service, and particularly, to his 
report of in-service acoustic trauma.  
The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.	Thereafter, the AMC should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

